Citation Nr: 1044056	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-00 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine with left lower extremity 
radiculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from October 1956 to October 
1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2006 rating decision in which the RO denied the Veteran's 
claim for a rating in excess of 10 percent for degenerative disc 
disease of the lumbar spine with left lower extremity 
radiculitis.  In March 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
January 2008, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in January 
2008.

By rating decision in January 2008, the RO granted a 20 percent 
rating for degenerative disc disease of the lumbar spine with 
left lower extremity radiculitis from January 26, 2006.  However, 
inasmuch as a higher rating is available for degenerative disc 
disease of the lumbar spine with left lower extremity 
radiculitis, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for higher rating 
remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In February 2009, the Veteran submitted additional medical 
evidence directly to the Board.  The Veteran's representative 
provided a waiver of initial RO consideration of the evidence in 
October 2010.  See 38 C.F.R. § 20.1304 (2010).  

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The Veteran's most recent VA examination was in June 2006.  On 
examination, range of motion testing revealed flexion to 85 
degrees without pain.  In his March 2007 NOD, the Veteran noted 
that he could not forward flex past 60 degrees without major pain 
and that he exhibited persistent and radiating pain at less than 
30 degrees.  In his January 2008 substantive appeal, the Veteran 
stated that his lumbar spine disability caused incapacitating 
periods with a total duration of 4 weeks over a 12-month period.  
He also reiterated his assertion that his flexion, with pain, is 
less than 30 degrees. 

While range of motion testing conducted during the June 2006 VA 
examination reflected flexion to 85 degrees without pain, a May 
2007 private treatment report notes flexion limited to 40 
degrees.  The Veteran has also submitted subsequent private 
treatment reports that suggest his lumbar spine disability has 
worsened; however, these reports do not include the result of 
range of motion testing, which are needed to rate the Veteran's 
disability pursuant to the applicable rating criteria for spine 
disabilities.  See 38 C.F.R. § 4.71a (2010).  

Furthermore, the evidence suggests that a separate rating for 
neurological manifestations of the Veteran's lumbar spine 
disability may be warranted.  The June 2006 examiner noted that 
the Veteran experienced pain radiating into the left buttock and 
lateral aspect of the left hip.  The examiner described the left 
lower extremity pain as radicular pain related to his chronic low 
back pain.  In addition, various private treatment reports 
submitted by the Veteran indicate some deep tendon weakness and 
radiculitis of the right and left lower extremities.

Under Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine, objective neurological abnormalities, such 
as bowel or bladder impairment, should be evaluated separately 
from orthopedic abnormalities attributable to a service-connected 
spine disability.  See 38 C.F.R. § 4.71a.  The June 2006 VA 
examination report is inadequate to determine whether or not a 
separate rating for neurological manifestations is warranted.  

Therefore, in view of allegations and medical evidence of 
worsening disability, medical evidence suggesting possible 
separately ratable neurological manifestations of the Veteran's 
lumbar spine disability, and the substantial period of time since 
the Veteran's last examination; the Board finds that more 
contemporaneous and comprehensive VA examination is needed to 
properly assess the severity of the orthopedic and neurological 
manifestations of the Veteran's service-connected lumbar spine 
disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3159 (2010).  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered contemporaneous).

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic and neurological examinations, by VA physicians, at a 
VA medical facility.  The Veteran is hereby notified that failure 
to report to any scheduled examination(s), without good cause, 
shall result in denial of the claim for an increased rating for 
degenerative disc disease of the lumbar spine with left lower 
extremity radiculitis.  See 38 C.F.R. § 3.655(b) (2010).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to the 
scheduled examinations, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination(s) sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for a 
higher rating for a lumbar spine disability.  The RO's 
adjudication of the claim should include consideration of all 
evidence added to the record since the RO's last adjudication of 
the claim (to include, for the sake of efficiency, the evidence 
received by the Board in October 2010, notwithstanding the 
waiver), as well as whether "staged rating" of the disability 
(assignment of different ratings for distinct periods of time, 
based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. 
App. 505 (2007), is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.   If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or, a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo VA orthopedic and 
neurological examinations, by appropriate 
physicians, at a VA medical facility.  The 
neurological examination should be conducted 
first, and the report of that examination 
made available to the orthopedic examiner in 
conjunction with his or her examination of 
the Veteran.  

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to each physician 
designated to examine the Veteran, and 
the report of each examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth all 
examination findings, along with the complete 
rationale for any conclusions reached, in a 
printed (typewritten) report.

Neurological examination - The physician 
should identify, and comment upon the 
frequency or extent of, as appropriate, all 
neurological impairment associated with the 
Veteran's lumbar spine disability, to 
particularly include radiculitis (or, 
radiculopathy).  For each such diagnosed 
neurological impairment, the examiner should 
clearly indicate whether any such impairment 
constitutes a separately ratable neurological 
manifestation of the service-connected lumbar 
spine disability; and, if so, the examiner 
should provide an assessment of each such 
manifestation-as mild, moderate, moderately 
severe, or severe.

Orthopedic examination - The physician 
should conduct range of motion testing of the 
lumbar spine (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  The physician should render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbar spine.  If pain on 
motion is observed, the physician should 
indicate the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
lumbar spine due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

The physician should also specifically 
indicate whether there is any unfavorable 
ankylosis of the lumbar spine, or of the 
entire spine.

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent 
VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for a higher rating 
for degenerative disc disease of the lumbar 
spine with left lower extremity radiculitis.  
If the Veteran fails, without good cause, to 
report to a scheduled examination, in 
adjudicating the claim for increase, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate the claim for increase 
in light of all pertinent evidence (to 
particularly include all that added to the 
record since the RO's last adjudication of 
the claim) and legal authority (to include 
consideration of whether "staged" rating of 
the Veteran's disability, pursuant to Hart 
(cited to above) is appropriate).  

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


